                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    United States of America,                             Case No. 18-cr-0153 (WMW/HB)

                                Plaintiff,
                                                  ORDER ADOPTING MAGISTRATE
          v.                                          JUDGE’S REPORT AND
                                                       RECOMMENDATION
    Richard Alonzo Woods (1) and Damen
    Tyrell Lee Acon (2),

                                Defendants.


         This matter is before the Court on the November 16, 2018 Report and

Recommendation (R&R) of United States Magistrate Judge Hildy Bowbeer. (Dkt. 55.)

The R&R recommends denying the motions of Defendants Richard Alonzo Woods and

Damen Tyrell Lee Acon to suppress evidence seized by, and statements made to, law

enforcement officers. Defendants filed timely objections to the R&R, and Plaintiff United

States of America responded. For the reasons addressed below, Defendants’ objections are

overruled, the R&R is adopted, and Defendants’ motions to suppress are denied.

                                       BACKGROUND 1

         An individual called 911 to report gunshots fired in a Minneapolis neighborhood at

approximately 4:00 p.m. on May 18, 2018. Minneapolis police officers responded to the

scene, and a witness reported that a white Chevrolet Tahoe with white wheel rims had been

involved.


1
      The relevant factual and procedural background is addressed in detail in the R&R
and need not be repeated at length.
       Approximately four hours later, Minneapolis police officers in a marked squad car

encountered a white Chevrolet Tahoe with white wheel rims that was traveling

approximately 2 or 3 miles north of the location where the gunshots were heard. The

officers attempted to perform a traffic stop. The Tahoe did not pull over. Instead, the

driver of the Tahoe led the officers on a high-speed pursuit for several minutes and engaged

in evasive maneuvers, such as failing to obey stop signs and red lights. During this pursuit,

the officers observed the Tahoe stop briefly while the front passenger, who was later

identified as Acon, exited the vehicle and fled on foot. The officers pursued the Tahoe

approximately two blocks further, where they stopped the Tahoe and ordered the driver,

who was later identified as Woods, to exit the vehicle. Police took Woods into custody

and ordered the other occupants to exit the vehicle. The officers subsequently apprehended

Acon a short distance from the traffic-stop location and seized his cell phone.

       After the Tahoe’s occupants had exited the vehicle, one officer opened the front

passenger door and saw in plain view a handgun on the floor. Another officer saw a second

handgun behind the front passenger seat. One of these firearms was stolen. The Tahoe

subsequently was removed by a towing service. Police later obtained a search warrant for

the Tahoe and recovered from the vehicle two cell phones, marijuana, and a scale. Police

also obtained a search warrant for the cell phones seized from Woods and Acon and a

search warrant for Woods’s residence.

       A grand jury returned an indictment charging both Woods and Acon with being a

felon in possession of a firearm, in violation of Title 18, United States Code, Section

922(g)(1). Woods now moves to suppress evidence obtained from the warrantless search


                                             2
of the Tahoe, evidence obtained from the searches of his cell phones and residence, and

statements that he made to police on May 19, 2018. Acon moves to suppress evidence

obtained from the search of his cell phone and statements that he made to police. The

magistrate judge held an evidentiary hearing on August 28, 2018, and subsequently issued

the pending R&R, which recommends denying Defendants’ motions. Defendants filed

timely objections and the United States responded.

                                         ANALYSIS

      Woods objects to the R&R’s probable cause determinations for the searches of the

Tahoe, his cell phones, and his residence, as well as the R&R’s determination that his

statements to police on May 19, 2018, were made after a voluntary waiver of his Miranda

rights. Acon objects to the R&R’s probable cause determination with respect to the search

of his cell phone. This Court reviews each determination de novo. See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(3); LR 72.2(b)(3); accord Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam).

      I.     Woods’s Motion to Suppress Evidence

      Woods moves to suppress evidence obtained from the warrantless search of the

Tahoe and the subsequent searches of his cell phones and his residence pursuant to two

search warrants. The R&R concludes that police had probable cause to search the Tahoe

under the automobile exception to the warrant requirement and that the warrants to search

Woods’s cell phones and residence were supported by probable cause as demonstrated by

the affidavits submitted with the warrant applications. The R&R also determines that the




                                            3
cell phone search warrant is not overbroad. Woods objects to each determination, and the

Court addresses each objection in turn.

       A.     Warrantless Search of the Tahoe

       Woods first objects to the R&R’s determination that police had probable cause to

search the Tahoe under the automobile exception to the warrant requirement. The Fourth

Amendment to the United States Constitution guarantees the right to be free from

unreasonable searches and seizures. U.S. Const. amend. IV. Warrantless searches and

seizures are presumptively unreasonable. Payton v. New York, 445 U.S. 573, 586 (1980).

The United States must demonstrate the need for an exception from the warrant

requirement and that the search was conducted within the bounds of the exception. United

States v. Kennedy, 427 F.3d 1136, 1144 (8th Cir. 2005). Under the automobile exception

to the warrant requirement, a police officer who has made a lawful roadside stop of a

vehicle may search the passenger compartment and trunk of the vehicle if the officer has

the requisite probable cause to support the search. United States v. Walker, 840 F.3d 477,

483 (8th Cir. 2016). “Probable cause for a search under the automobile exception exists if

the facts and circumstances known to the officers when they began the search were

sufficient in themselves for a person of reasonable caution to believe that contraband or

evidence of criminal activity was present in the vehicle.” Id.

       Woods argues that police lacked probable cause to search the Tahoe for several

reasons. First, according to Woods, police had learned from a witness that a man named

Dempsey Brown—not Woods—was involved in the shooting earlier that day. Second,

approximately four hours elapsed between the reported gunshots and the traffic stop of the


                                             4
Tahoe. Third, police could not have believed that they would find evidence in the Tahoe

because an officer testified that he believed that Acon took a firearm with him when he

fled the vehicle.

       Woods’s arguments fail to account for the evidence connecting the Tahoe—and

potentially its occupants—to the reported shooting that occurred earlier that day. Even if

the officers suspected that someone other than Woods was involved in the shooting, they

nonetheless had evidence connecting a white Chevrolet Tahoe with white wheel rims to

the shooting. As one officer testified, “[a] white Tahoe with large white rims is hard to

miss. There’s not a lot of vehicles in North Minneapolis like that.” Police observed

Woods’s Tahoe, which matched that description, in the general vicinity of the shooting

within hours after the shooting. The fact that police believed Acon fled the Tahoe with

evidence in his possession or that several hours passed between the shooting and the traffic

stop does not eliminate the officers’ probable cause. Despite these intervening events, the

officers had probable cause to believe that the Tahoe contained contraband or evidence of

criminal activity, including additional firearms, ammunition, cell phones or other

electronic devices, or forms of identification. That Woods led police on a high-speed chase

for approximately ten blocks lends additional support for officers’ probable cause to

believe that the Tahoe contained contraband or evidence of criminal activity.

       For these reasons, Woods’s objections to the R&R are overruled with respect to the

warrantless search of the Tahoe, and that aspect of the R&R is adopted.

       B.     Searches of Woods’s Cell Phones and Residence




                                             5
       Woods also objects to the R&R’s determination that the warrants to search his cell

phones and residence were supported by probable cause. The Fourth Amendment requires

that “no Warrants shall issue, but upon probable cause, supported by Oath or affirmation.”

U.S. Const. amend. IV.; see also United States v. Fiorito, 640 F.3d 338, 345-46 (8th Cir.

2011) (recognizing that a search warrant may issue on a showing of probable cause).

Whether probable cause exists is a “common-sense decision” that weighs the totality of the

circumstances that are detailed in a warrant application. Illinois v. Gates, 462 U.S. 213,

238 (1983). A court reviewing a probable-cause determination must give “great deference”

to the issuing court’s probable-cause assessment. Id. at 236 (internal quotation marks

omitted). If the court’s decision to issue a warrant relied solely on the supporting affidavit,

then “only that information which is found within the four corners of the affidavit may be

considered in determining the existence of probable cause.” United States v. Etheridge,

165 F.3d 655, 656 (8th Cir. 1999) (internal quotation marks omitted). Probable cause

requires a nexus between the evidence sought and the location to be searched. United

States v. Summage, 481 F.3d 1075, 1078 (8th Cir. 2007).

       1.     Woods’s Cell Phones

       Woods first objects to the R&R’s assessment of the affidavit submitted in support

of the search warrant for his cell phones, arguing that the facts in the affidavit do not

support probable cause to search the phones. The Court evaluates Woods’s objection by

examining the facts contained within the four corners of the search warrant affidavit. See

Etheridge, 165 F.3d at 656.




                                              6
       According to the affidavit, one cell phone was seized from Woods when he was

arrested on May 24, 2018, and two cell phones were seized from Woods’s Tahoe, which

also contained a scale, marijuana, and two firearms—one of which was stolen. These

phones had a nexus to the Tahoe, Woods, or both and, by extension, are connected to the

alleged shooting on May 18, 2018, the high-speed police chase that followed, and the

contraband recovered from the Tahoe. In addition, a Confidential Reliable Informant (CRI)

told police that Woods possesses a firearm (which Woods is ineligible to possess) and that

Woods uses his cell phones to sell heroin. Also, in a recorded phone call that Woods made

from jail on May 19, 2018, he used code words to discuss firearms and referred to

individuals whose contact information he said was stored in his cell phone. Several days

later, after police located an individual who Woods referred to in the recorded phone call,

that individual told police that Woods had been involved in a recent murder.

       Woods challenges the credibility and significance of certain facts in the affidavit,

including those facts summarized above. But a court “may draw reasonable inferences

from the totality of the circumstances in determining whether probable cause exists to issue

a warrant.” Summage, 481 F.3d at 1078 (emphasis added) (internal quotation marks

omitted). Woods challenges certain individual facts, but the record belies his arguments

when it is evaluated as a whole. The affidavit establishes probable cause to search Woods’s

cell phones for evidence of criminal activity when the affidavit is viewed in context with

the totality of the circumstances it details and in light of the substantial deference owed to

the issuing court’s probable-cause determination. Woods’s arguments to the contrary are

unavailing.


                                              7
       Woods also challenges the breadth of the warrant. He argues that “a search warrant

should not simply be a fishing expedition carried out in hope of getting a hit.” To satisfy

the Fourth Amendment’s particularity requirement, a warrant “must be sufficiently definite

to enable the searching officers to identify the property authorized to be seized.” Id. at

1079 (internal quotation marks omitted). The degree of specificity required depends on

the circumstances of the case and the types of items involved. Id. Here, the affidavit

describes investigations into numerous serious crimes, including drug dealing, unlawful

possession of firearms, firearm trafficking, shootings, and murder. And the affidavit

identifies specific information sought in connection with those investigations, such as

documentation of narcotics dealing, location data, the source and location of firearms, and

communications that could corroborate evidence relating to a contemporaneous murder.

As such, the warrant authorizes officers to search for data contained in the cell phones

“[i]ncluding, but not limited to, photographs, videos, call logs, address books, text

messages, messages, notes, saved web addresse[s], GPS data, saved or visited locations,

audio recordings, identifying numbers and other electronic data.”           In light of the

circumstances presented and the types of items searched and information sought, the cell

phone search warrant is not overbroad.

       For these reasons, Woods’s objections to the R&R are overruled with respect to the

search of his cell phones. The Court adopts that aspect of the R&R.

       2.     Woods’s Residence

       Woods next objects to the R&R’s assessment of the affidavit submitted in support

of the search warrant for his residence because, he argues, the facts in the affidavit do not


                                             8
support probable cause to search his residence. The Court evaluates Woods’s objection by

examining the facts contained within the four corners of the search warrant affidavit. See

Etheridge, 165 F.3d at 656.

       The affidavit relies primarily on information police received from a CRI. Within

72 hours before the search warrant issued, the CRI “observed multiple firearms and a large

quantity of heroin being stored inside” Woods’s residence. The CRI told police, among

other things, that Woods lives at the residence, sells heroin and cocaine, and possesses

multiple firearms.    The affidavit also states that Woods has multiple prior felony

convictions or arrests involving drugs and firearms.

       Woods primarily challenges the reliability of the CRI. According to Woods,

because police did not find multiple firearms or a large quantity of heroin inside Woods’s

residence, the CRI is unreliable. This hindsight reasoning is flawed, given that the

probable-cause determination must be evaluated based on the facts contained in the

affidavit. See id. (stating that “only that information which is found within the four corners

of the affidavit may be considered in determining the existence of probable cause” (internal

quotation marks omitted)). Clearly, the results of a search conducted after the warrant is

issued are not relevant to whether the search warrant affidavit established probable cause

in the first instance. The affidavit, on the other hand, details the basis for the CRI’s

reliability, including past information provided by the CRI that was independently

corroborated by the affiant and other law enforcement officers.             Woods has not

demonstrated that the search warrant affidavit’s reliance on the CRI is unfounded or that

the affidavit is otherwise deficient.


                                              9
       Accordingly, Woods’s objections to the R&R are overruled with respect to the

search of his residence, and that aspect of the R&R is adopted.

       II.    Woods’s Motion to Suppress Statements

       Woods next objects to the R&R’s determination that his statements to police on

May 19, 2018, were made after a voluntary waiver of his Miranda rights. The Fifth

Amendment to the United States Constitution provides, in relevant part, that “[n]o person

shall . . . be compelled in any criminal case to be a witness against himself.” U.S. Const.

amend. V. The prosecution cannot use statements “stemming from custodial interrogation

of the defendant unless [the prosecution] demonstrates the use of procedural safeguards

effective to secure the privilege against self-incrimination.” Miranda v. Arizona, 384 U.S.

436, 444 (1966). An individual may waive his or her Miranda rights through a voluntary,

knowing, and intelligent waiver. Id.

       Woods does not challenge the findings of fact that address the circumstances in

which his statements to the police were made. Instead, Woods objects to the R&R’s

conclusion that these conditions did not make his statements involuntary. Woods argues

that the United States has not established that he was capable of intelligently and freely

waiving his rights to remain silent and request an attorney because he was handcuffed, the

questioning was conducted in the basement of the jail by an officer in uniform, and

Woods’s freedom of movement was restricted.

       It is undisputed that, prior to questioning Woods on May 19, 2018, the officer

administered a Miranda warning. Woods told the officer that he had heard the Miranda

warning before, and the officer testified that it appeared to him that Woods understood the


                                            10
officer’s questions. Woods was in a jail setting, and his freedom of movement was

somewhat restricted. But nothing in the record indicates that he was coerced, intimidated,

or deceived while he was in custody. The record reflects that he was advised of his rights,

understood those rights, and exercised those rights, at least in part, by refusing the officer’s

request for certain information. The totality of the circumstances in this case, as gleaned

from the record, indicates that Woods made a voluntary, knowing, and intelligent waiver

of his Miranda rights.

       Accordingly, Woods’s objection is overruled, and the Court adopts this aspect of

the R&R.

       III.   Acon’s Motion to Suppress Evidence

       Acon objects to the R&R’s determination that the warrant to search his cell phone

was supported by probable cause. Acon also objects to the R&R’s determination that the

cell phone search warrant was not overbroad. The Court evaluates Acon’s objections by

considering the facts contained in the search warrant affidavit. See Etheridge, 165 F.3d at

656.

       Acon challenges the existence of probable cause, arguing that the affidavit lacks

sufficient information about him and the majority of criminal activity described in the

affidavit pertains to others. Acon’s argument is misguided. The legal standard is not

whether there is a nexus between the evidence sought and the defendant. Rather, the

question is whether there is a nexus between the evidence sought and the location to be

searched. Summage, 481 F.3d at 1078. Because Acon’s cell phone was in the Tahoe with

him on May 18, 2018, it follows that the phone is connected to the alleged shooting on that


                                              11
date, the high-speed police chase that followed, the officers’ pursuit on foot after Acon fled

the Tahoe, and the contraband subsequently recovered from the Tahoe. Notably, one of

the firearms recovered from the Tahoe was located near the front passenger seat where

Acon had been sitting before he fled the vehicle. Given the totality of these circumstances,

the court that issued the search warrant reasonably inferred that Acon’s cell phone could

contain information related not only to the shooting, but also to stolen and illegally

possessed firearms and drug dealing. These facts establish a nexus between Acon and

possible criminal activity. Moreover, the facts in the affidavit establish a connection

between evidence of criminal activity and Acon’s cell phone, regardless of whether the

criminal activity directly involved Acon or instead involved other occupants of the Tahoe.

For these reasons, the probable-cause determination with respect to Acon’s cell phone is

sound.

         Acon, like Woods, also challenges the breadth of the search warrant, arguing that it

“permits a general exploratory search—all data contained in the cell phones—to rummage

through Mr. Acon’s phone without limitation and without specifying or limiting the search

to evidence of a crime.”        But the degree of specificity required depends on the

circumstances of the case and the types of items involved. Id. at 1079. As the Court

observes above in Part I.B., the affidavit describes investigations into numerous serious

crimes, including drug dealing, unlawful possession of firearms, firearm trafficking,

shootings, and murder. And the affidavit identifies specific information related to those

investigations that the police seek, such as documentation of narcotics dealing, location

data, and the source and location of firearms. The affidavit establishes a nexus between


                                              12
evidence of criminal activity and Acon’s cell phone, even if Acon was not directly involved

in all the criminal activity described in the affidavit. The court that issued the warrant

reasonably inferred from the facts in the affidavit that Acon was an associate of Woods and

could have communicated with Woods about criminal activities that might not have

directly involved Acon, such as the May 18 shooting and the possession and trafficking of

firearms and drugs. In light of the circumstances of this case and the types of items and

information involved, Acon’s contention that the cell phone search warrant is overbroad

lacks merit.

       For these reasons, Acon’s objections to the R&R are overruled with respect to the

search of his cell phone, and that aspect of the R&R is adopted.

       IV.     Acon’s Motion to Suppress Statements

       Based on representations made at the evidentiary hearing by both Acon and the

United States, the R&R recommends denying as moot Acon’s motion to suppress

statements. Acon does not object to this aspect of the R&R. When reviewing dispositive

recommendations to which no objection has been made, this Court determines whether the

recommendation is clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1); Fed.

R. Crim. P. 59(a); accord Grinder, 73 F.3d at 795. Having reviewed those portions of the

R&R to which no objections have been made, the Court concludes that the R&R is neither

clearly erroneous nor contrary to law.

                                         ORDER

       Based on the R&R, the foregoing analysis, and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:


                                            13
      1.     Defendant Richard Alonzo Woods’s objections to the November 16, 2018

R&R, (Dkt. 63), are OVERRULED.

      2.     Defendant Damen Tyrell Lee Acon’s objections to the November 16, 2018

R&R, (Dkt. 62), are OVERRULED.

      3.     The November 16, 2018 R&R, (Dkt. 55), is ADOPTED.

      4.     Defendant Richard Alonzo Woods’s motion to suppress seized evidence,

(Dkt. 28), is DENIED.

      5.     Defendant Richard Alonzo Woods’s motion to suppress statements,

(Dkt. 31), is DENIED.

      6.     Defendant Damen Tyrell Lee Acon’s motion to suppress seized evidence,

(Dkt. 37), is DENIED.

      7.     Defendant Damen Tyrell Lee Acon’s motion to suppress statements,

(Dkt. 38), is DENIED AS MOOT.



Dated: January 28, 2019                           s/Wilhelmina M. Wright
                                                  Wilhelmina M. Wright
                                                  United States District Judge




                                        14
